FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05459 Templeton Global Income Fund (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, FL 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 11/30/10 Item 1. Schedule of Investments. Templeton Global Income Fund Statement of Investments, November 30, 2010 (unaudited) Quarterly Statement of Investments See Notes to Statements of Investments. Quarterly Statement of Investments Quarterly Statement of Investments * The principal amount is stated in U.S. dollars unless otherwise indicated.  Rounds to less than 0.1% of net assets. a The coupon rate shown represents the rate at period end. b The principal amount is stated in original face, and scheduled paydowns are reflected in the market price on ex-date. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At November 30, 2010, the aggregate value of these securities was $145,004,330, representing 10.90% of net assets. d Principal amount is stated in 1,000 Brazilian Real Units. e Redemption price at maturity is adjusted for inflation. f Principal amount is stated in 100 Mexican Peso Units. g A portion or all of the security purchased on a delayed delivery basis. h A supranational organization is an entity formed by two or more central governments through international treaties. i Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. At November 30, 2010, the value of this security was $8,151,936, representing 0.61% of net assets. j The security is traded on a discount basis with no stated coupon rate. k Non-income producing. l The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. The rate shown is the annualized seven-day yield at period end. Quarterly Statement of Investments Templeton Global Income Fund Statement of Investments, November 30, 2010 (unaudited) (continued) Templeton Global Income Fund Statement of Investments, November 30, 2010 (unaudited) (continued) Templeton Global Income Fund Statement of Investments, November 30, 2010 (unaudited) (continued) Templeton Global Income Fund Statement of Investments, November 30, 2010 (unaudited) (continued) Quarterly Statement of Investments Templeton Global Income Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
